     Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 1 of 24 PageID #:3615




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


BANK OF AMERICA, N.A., a
national banking association, as
successor-in-interest to LaSalle                Case No. 17-cv-00407
Bank, N.A., in its individual
capacity and as authorized Agent,               Judge Mary M. Rowland

Plaintiff,

v.

CHICAGO TITLE INSURANCE
COMPANY, a Nebraska
corporation, as successor-in-
interest to Ticor Title Insurance
Company,

Defendant.


                       MEMORANDUM OPINION & ORDER

         Before the Court are the parties’ cross-motions for summary judgment. For

the reasons stated below, Bank of America’s motion [92] is granted and Chicago

Title Insurance Company’s (“Chicago Title”) motion [103 & 104] is denied.

                                   BACKGROUND

1. The Kendall Marketplace Transaction

         In 2007, Cannonball, LLC (“Cannonball”) sought to build and develop a

shopping center in Yorkville, Illinois called Kendall Market Place. (Dkt. 94 ¶ 5).

LaSalle Bank, Bank of America’s predecessor in interest, and Cannonball entered




                                           1
    Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 2 of 24 PageID #:3616




into a construction loan agreement for Kendall Marketplace. (Id.). The loan was

secured by a Construction Mortgage on the property. (Id.).

        In connection with its development of Kendall Marketplace, Cannonball sold

approximately ten and a half acres to Home Depot pursuant to a Real Property

Purchase Agreement (“Purchase Agreement”). (Dkt. 94 ¶ 5). Section 22(h) of the

Purchase Agreement required Cannonball to reimburse Home Depot for excess

taxes imposed by Yorkville—the SSA Tax Reimbursement Obligation. 1 (Dkt. 102 ¶¶

19-20). It also granted Home Depot the right to place a lien on Cannonball’s

Property for untimely payment of the SSA tax and stated, “Section 22(h) shall

survive the Closing” and the SSA Tax Reimbursement Obligation “shall be a

covenant which shall run with the land and bind Seller’s grantees, successors and

assigns.” (Id.). Cannonball and Home Depot also executed a development agreement

(“Development Agreement”) that recites Cannonball’s obligations under Section

22(h) of the Purchase Agreement. In addition, Section 12.4 of the Development

Agreement expressly provides that Home Depot’s rights would be subordinate to the

Mortgage: “such lien shall be subordinate to the lien of any first mortgage or deed of

trust.” (Dkt. 94 ¶ 7).

        Cannonball, Home Depot, and LaSalle Bank also entered into a payment and

priority agreement (“Payment and Priority Agreement”) that expressly limited

LaSalle Bank’s obligations. (Dkt. 94 ¶ 8). It provided that the “Lender shall have no


1 “Yorkville issued and sold bonds to provide money to assist in the development of the shopping
center with on-and off-site improvements. To recover the money, Yorkville imposed against all tracts
within the shopping center a special tax that was called the ‘Special Service Area Tax’ or the ‘SSA
tax.’” Bank of America, N.A. v. Cannonball LLC, 2014 Il App (2d) 130858, ¶ 6.

                                                 2
  Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 3 of 24 PageID #:3617




obligations to the City or any of the Anchors under the Development agreements

unless Lender expressly assumes Developer’s obligations thereunder in writing.”

(Id. at ¶ 9).

2. The Title Insurance Policy

       In connection with the Mortgage, LaSalle Bank purchased an insurance

policy with Ticor Title’s policy-issuing agent, Near North National Title (“NNNT”).

(Dkt. 102 ¶ 35). LaSalle Bank’s attorney, Stephen Malato negotiated the insurance

policy. (Id. at ¶ 10). LaSalle Bank sought to insure the superiority of the Mortgage

over other interests. The insuring clause provides:

       SUBJECT TO THE EXCLUSIONS FROM COVERAGE, AND
       EXCEPTIONS FROM COVERAGE CONTAINED IN SCHEDULE B
       AND THE CONDITIONS AND STIPULATIONS, TICOR TITLE
       INSURANCE COMPANY, a California corporation, herein called the
       Company, insures, as of Date of Policy shown in Schedule A, against
       loss or damage, not exceeding the Amount of Insurance stated in
       Schedule A, sustained or incurred by the Insured by reason of:

                                       ***
       2. Any defect in or lien or encumbrance on the title;
                                       ***
       6. The priority of any lien or encumbrance over the lien of the insured
       mortgage.

(Dkt. 94 ¶ 19). On May 3, 2007, prior to closing of the Kendall Marketplace

Transaction, Mr. Malato sought a Special Endorsement providing “assurances that

the lender’s lien is superior to the liens that might come out of the site development

agreements.” (Dkt. 102 ¶¶ 36-37). NNNT responded by email, stating: “An

endorsement for the Home Depot Lien Rights is not a problem, it is subordinate to




                                          3
    Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 4 of 24 PageID #:3618




the lien of the construction mortgage.” 2 (Id. at ¶ 42). The requested Special

Endorsement states:

        The company hereby insures the insured that the priority of the lien of
        the mortgage insured in this Policy will not be impaired by the
        recordation of a lien document asserting lien rights arising under any
        of the following documents:
                                      ***
        1. The Home Depot Site Development Agreement recorded May 24,
        2007 as document 20070016696;
                                      ***
        Nothing contained in this Policy of this endorsement should be
        construed as insuring the validity of the right to lien as created under
        the agreements described therein.

        This endorsement is issued as part of the policy. Except as it expressly
        states, it does not (i) modify any of the terms and provisions of the
        policy, (ii) modify any prior endorsements, (iii) extend the Date of
        Policy or (iv) increase the Amount of Insurance. To the extent a
        provision of the policy or a previous endorsement is inconsistent with
        an express provision of this endorsement, this endorsement controls.
        Otherwise, this endorsement is subject to all of the terms and
        provisions of the policy of any prior endorsements.

(Dkt. 102 ¶ 45).

        The    Policy    includes    an    additional     endorsement       titled,   “ALTA      9

ENDORSEMENT.” (Dkt. 94 ¶ 22). The ALTA 9 Endorsement insured LaSalle Bank

against loss if an instrument listed on Schedule B contains a “covenant, conditions

or restrictions on the land” and “provides for a private charge or assessment.” (Dkt.

94 ¶22). That endorsement stated:


2Chicago Title maintains that “Mr. Malato’s email and its attached Development Agreement excerpt
made no reference to the tax reimbursement and lien rights” (Dkt. 104, 5), and that “[t]here is no
evidence that [NNNT] received the Purchase Agreement or the full Development Agreement prior to
Closing.” (Dkt. 102 ¶ 46). Bank of America contests this assertion, claiming that NNNT was advised
and knew of the Purchase Agreement, the Development Agreement, and LaSalle Bank’s intention
that the Mortgage would be superior to all other rights. (Dkt. 94 ¶ 16). Bank of America also notes
that the Policy includes references to the Memoranda of the Purchase Agreement and the
Development Agreement, the documents of which NNNT claims it was unaware. (Dkt. 111, 8).

                                                4
  Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 5 of 24 PageID #:3619




         The Company hereby insures the insured against loss or damage
         which the insured shall sustain by reason of the following:

         1. The existence, at Date of Policy, of any of the following:
               (A) Covenants, conditions or restrictions under which the lien of
               that mortgage referred to in Schedule A can be divested,
               subordinated, or extinguished, or its validity, priority or
               enforceability impaired.

               (B) Unless expressly excepted in Schedule B:
                                      ***
                     (2) Any instrument referred to in Schedule B as
                     containing covenants, conditions or restrictions on the
                     land which in addition, … (iii) provides for a private
                     charge or assessment.

(Id.). Schedule B, Part II of the Policy states:

         In addition to the matters set forth in Part I of this schedule, the title
         to the estate or interest in the land described or referred to in schedule
         A is subject to the following matters, …:

                                           ***
         4. Memorandum of Agreement recorded May 15, 2007 as document
         number 200700016696 by and between Cannonball LLC, an Illinois
         limited liability company, and Home Depot U.S.A., Inc., a Delaware
         Corporation, are parties to (1) a Real Property Purchase Agreement
         and (2) a Development Agreement, and the terms and provisions
         contained therein.
         Note: Contains a provision to create a lien on the Land.
                                        ***
         6. Memorandum of Development Agreement recorded May 15, 2007 as
         document number 200700016698 by and between Cannonball LLC, an
         Illinois limited liability company, and Home Depot U.S.A., Inc., a
         Delaware corporation and the terms and provisions contained therein.
         Note: Contains a provision to create a lien on the Land.

(Id.).

3. The Closing of the Kendall Marketplace Transaction

         On May 24, 2007, the Purchase Agreement, Development Agreement, and the

Construction Mortgage were recoded—in that order—with the Office of the Kendall


                                             5
    Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 6 of 24 PageID #:3620




County Recorder. (Dkt. 94 ¶ 17). On that same day, Ticor Title issued the title

insurance policy (the “Policy”). (Id.).

        Prior to the closing, Cannonball, HomeDepot and LaSalle Bank engaged in

email correspondence. Chicago Title argues the email string shows that LaSalle

Bank had actual knowledge of Home Depot’s tax reimbursement rights under the

Purchase Agreement, and that LaSalle Bank consented to the recording of Home

Depot’s tax reimbursement and lien rights prior to recording of the Mortgage. (Dkt.

102 ¶¶ 47, 48, 58, 73). Bank of America argues the same email string shows that

Mr. Malato repeatedly stated his understanding that the sequence of recording

would not impact the Bank’s eventual rights upon foreclosure with respect to the

SSA Tax Reimbursement Obligation. 3 (Dkt. 94 ¶ 11). Bank of America additionally

argues that LaSalle did not intend for the lien to be an encumbrance that runs with

the land, even though it allowed the lien to be recorded first—a fact Chicago Title

contests.

4. The Foreclosure Action and Appeal



3 The email string is between Home Depot’s counsel and Cannonball’s counsel. Home Depot stated it
intended its rights to tax reimbursement to survive a foreclosure, and it would either need LaSalle
Bank’s consent to subordinate the mortgage or it would need to record its lien right first. (Dkt. 102
¶¶ 55-57). The complete email string was forwarded to Mr. Malato, asking whether the Bank had a
preference for the recording sequence. Mr. Malato replied: “Yes to recording before the mortgage.
Our relative rights are addressed in the Payment and Priority Agreement.” (Id. at ¶ 55). As noted
above, the Payment and Priority Agreement expressly limited LaSalle Bank’s obligations. (Dkt. 94 ¶
9). In a separate email string addressing the same question, Mr. Malato stated: “The Home Depot
Site Development Agreement provided for a lien, but it was expressly subordinate to the lien of a
first mortgage. So we would be ok with the sales tax payments being secured in the manner provided
in the SDA.” (Dkt. 102 at ¶ 57). In any event, in the state court foreclosure action, Bank of America
conceded that Cannonball and Home Depot intended the encumbrance to run with the land: “Bank of
America does not contest that Cannonball and Home Depot intended the covenants to run with the
land and there is no doubt that they intended as such.” Bank of America, N.A. v. Cannonball LLC,
2014 Il App (2d) 130858, ¶ 23.

                                                 6
  Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 7 of 24 PageID #:3621




      Eventually, Cannonball defaulted on its loan obligation. (Dkt. 94 ¶ 24). Bank

of America sought to foreclose the Construction Mortgage in the Circuit Court of

Kendall County. (Dkt. 102 ¶ 69). Home Depot filed a counterclaim seeking a

declaration that the SSA Tax Reimbursement Obligation ran with the land and was

binding on the grantees, successors and assigns of Cannonball, including Bank of

America. (Dkt. 94 ¶ 24). The trial court denied Home Depot’s motion for summary

judgment on the SSA Tax Reimbursement Obligation issue, holding that the SSA

Tax Reimbursement Obligation was personal between Cannonball and Home Depot

and was not a covenant that ran with the land. (Id.).

      Home Depot appealed. The Appellate Court reversed the trial court’s order in

part, concluding that Home Depot’s SSA Tax Reimbursement Obligation and lien

rights are covenants that run with the land and binding on Bank of America. The

Appellate Court ruled that “Home Depot’s tax reimbursement and lien rights are

part of agreements that Bank of America’s predecessor was aware of when it

entered into the construction loan agreement with Cannonball.” Bank of America,

N.A. v. Cannonball LLC, 2014 Il App (2d) 130858, ¶ 29. The Appellate Court further

stated:

      In this case, the LaSalle Bank mortgage was recorded on the same day,
      but after, Home Depot’s memorandum of the purchase agreement and
      memorandum of the development agreement were recorded. Further,
      LaSalle Bank had actual knowledge of the documents containing Home
      Depot’s tax reimbursement and lien rights before it recorded its
      mortgage, because the purchase and development agreements were
      part of the closing documents. The effective date of a mortgage is the
      date of the recording…Thus Home Depot’s tax reimbursement and lien
      rights, being in effect before the mortgage and running with the land,
      were not extinguished by foreclosure.

                                          7
  Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 8 of 24 PageID #:3622




Id. at ¶ 31 (internal citations omitted). In addition, the Appellate Court

acknowledged that Home Depot’s lien was subordinate to the Construction

Mortgage under Section 12.4 of the Development Agreement, but rejected Bank of

America’s argument that the lower priority of Home Depot’s lien resulted in

termination of those rights upon foreclosure. The Court stated:

      Nothing in the provision at issue indicates the parties’ intent to
      extinguish the Home Depot’s tax reimbursement and lien
      rights…Rather, the plain and ordinary meaning of the language
      indicates only that Home Depot’s lien was ‘assigned a lower’ priority
      than Bank of America’s first mortgage lien. Therefore, Home Depot’s
      tax reimbursement and lien rights were not extinguished by section
      12.4 of the development agreement.

Id. (internal citations omitted).

      Chicago Title defended Bank of America in the foreclosure action and on

appeal. (Dkt. 102 ¶ 76). Because of the encumbrance, Bank of America “sold the

property for less than its value had the title been free and clear.” (Dkt. 93, 1). Bank

of America now seeks an order that Chicago Title breached the Policy by failing to

reimburse Bank of America for its financial loss. (Id. at 15).

                                LEGAL STANDARD

      Summary judgment should be granted when “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322-23 (1986). A genuine dispute as to any material fact exists if “the evidence

is such that a reasonable jury could return a verdict for the nonmoving party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The party seeking


                                           8
  Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 9 of 24 PageID #:3623




summary judgment has the burden of establishing that there is no genuine dispute

as to any material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In

considering cross-motions for summary judgment, the Court must construe all

inferences in favor of the party against whom the motion under consideration is

made. Allen v. City of Chi., 351 F.3d 306, 311 (7th Cir. 2003).

      Summary judgment is a particularly appropriate mechanism for resolving

cases involving the interpretation of written contracts. International Union of

United Auto., Aerosapce and Agric. Implement Workers of Am. v. Rockford

Powertrain, Inc., 350 F.3d 698, 703 (7th Cir. 2003). “Because contracts are

interpreted as a matter of law, claims that turn on the interpretation and

construction of a contract, rather than on disputed material facts, are suitable for

resolution on a motion for summary judgment.” W. Bend Mut. Ins. Co. v. Procaccio

Painting & Drywall Co., Inc., 928 F. Supp. 2d. 976, 981 (N.D. Ill. 2013), aff’d on

other grounds, 794 F.3d 666 (7th Cir. 2015) (citing Kmart Corp. v. Footstar, Inc., No.

09 CV 3607, 2012 WL 1080262, at *12 (N.D. Ill. Mar. 30, 2012)).

                                   DISCUSSION

      The parties have filed cross-motions for summary judgment. Bank of America

argues that the express language of the Policy covers the loss from the encumbrance

and that Chicago Title breached the Policy by failing to reimburse Bank of America

for its loss. Chicago Title argues that Bank of America is barred from recovering

under the known loss doctrine and under Exclusion 3(a), which excludes coverage




                                           9
 Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 10 of 24 PageID #:3624




for encumbrances “created, suffered, assumed or agreed to by the insured claimant.”

(Dkt. 104, 8).

      In the instant case there are few, if any, material facts in dispute. In Illinois,

the construction of an insurance policy is a question of law. County Mut. Ins. Co. v.

Livorsi Marine, Inc., 222 Ill. 2d 303, 311, 856 N.E.2d 338, 342 (Ill. 2006); Outboard

Marine Corp. v. Liberty Mutual Ins. Co., 154 Ill.2d 90, 108 (1992). An insurance

policy is to be construed as a whole, “giving effect to every provision, if possible,

because it must be assumed that every provision was intended to serve a purpose.”

Valley Forge Ins. Co. v. Swiderski Elecs., Inc., 223 Ill. 2d 352, 362, 860 N.E.2d 307,

314 (Ill. 2006). “If the words used in the policy are clear and unambiguous, they

must be given their plain, ordinary, and popular meaning.” Cent. Ill. Light Co. v.

Home Ins. Co., 213 Ill. 2d 141, 153, 821 N.E.2d 206, 213 (Ill. 2004). “Although

insurance policies are construed liberally in favor of coverage, this rule of

construction comes into play only when the policy language is ambiguous.” Livorsi

Marine, 222 Ill. 2d at 311.

1. The Text of the Policy

      Bank of America argues that the Policy expressly covers an encumbrance

such as the SSA Tax Reimbursement Obligation. It notes that the insuring clause

insures against “[a]ny … encumbrance on the title” and insures “[t]he priority of

any … encumbrance over the lien of the insured mortgage.” (Dkt. 94 ¶ 19). Bank of

America further argues that Schedule B of the Policy specifically insures that the

agreements listed on Schedule B, Part II are “subordinate to the lien or charge of



                                          10
 Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 11 of 24 PageID #:3625




the insured mortgage.” (Id. at ¶ 23). The Memoranda of both the Home Depot

Purchase Agreement and Development Agreement are listed on Schedule B, Part II

of the policy, and thus, according to Bank of America, they are covered. Schedule B,

Part I provides that loss or damage “by reason of” the documents listed on that

schedule is not covered. But as Bank of America notes, none of the documents

containing the SSA Tax Reimbursement Obligation (such as the Purchase

Agreement and the Development Agreement) are listed on Schedule B, Part I.

According to Bank of America, the inclusion of the Home Depot Agreements on

Schedule B, Part II but not on Schedule B, Part I demonstrates the Policy’s clear

and express intent to cover any loss resulting from the Home Depot Agreements

and lien. Finally, Bank of America argues that the ALTA 9 Endorsement insures

against loss or damage by reason of “[a]ny instrument referred to in Schedule B as

containing any covenant, conditions or restrictions on the land” which also “provides

for a private charge or assessment.” (Id. at ¶ 22). As stated previously, the Home

Depot Memoranda of the Purchase Agreement and Development Agreement, both of

which include covenants and encumbrances and provide for a private assessment,

are listed in Schedule B, Part II. Thus, Bank of America argues, the SSA Tax

Reimbursement Obligation is covered by the ALTA 9 Endorsement.

      Chicago Title offers a different reading of Schedule B, Part II. Chicago Title’s

main argument is that Schedule B, Part II “actually excepts the tax reimbursement

and lien rights from coverage, insuring only the priority of the Mortgage over liens

arising out of the Purchase Agreement and the Development Agreement.” (Dkt. 110,



                                         11
    Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 12 of 24 PageID #:3626




7). This argument hinges on the phrase “the Company insures that such matters

are subordinate to the lien or charge of the insured mortgage upon said estate or

interest,” contained in Schedule B, Part II. Chicago Title reads this language as

providing that the Mortgage takes priority over the lien, not that Home Depot’s

rights would be extinguished by a possible foreclosure. 4 To be clear, the Illinois

Appellate Court already determined that the Home Depot lien is an encumbrance

that runs with the land and would not be extinguished upon foreclosure. 5 The issue

in the instant motion is whether the insurance policy issued by NNNT covers a loss

arising out of the Home Depot lien. The arguments put forth by Bank of America

demonstrate that the Policy covers such a loss. The Court is unpersuaded by

Chicago Title’s reading of Schedule B, Part II. The language cited does not mean

that Schedule B, Part II excepts coverage. On the contrary, when the two parts of

Schedule B are read together, Schedule B, Part II clearly provides for coverage of

the listed documents. The Court is persuaded that had the parties intended to

except the Home Depot liens from coverage, they would have included them in

Schedule B, Part I. They did not do so.

        Chicago Title’s next argues that the Special Endorsement limits coverage by

merely insuring that the Mortgage takes priority over certain liens. Chicago Title

cites to the text of the Special Endorsement to claim that the Special Endorsement



4 In support, Chicago Title cites to testimony from John Lamberts: “The placing of a document on
Schedule B, Part II does not guarantee its eradication by reason of a foreclosure… [I]t’s saying that
lender has first dibs on the proceeds when there is a foreclosure sale…” (Dkt. 110, 7-8).
5
  The Illinois Appellate Court reached this determination based on the language of the agreements
between Home Depot and Cannonball. Bank of America, N.A. v. Cannonball LLC, 2014 Il App (2d)
130858, ¶ 29.

                                                 12
 Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 13 of 24 PageID #:3627




controls and trumps all other Policy provisions. The Special Endorsement states:

“[t]o the extent a provision of the policy or a previous endorsement is inconsistent

with an express provision of this [Special Endorsement], this [Special Endorsement]

controls.” (Dkt. 110, 8).

       Bank of America responds that the Special Endorsement does not limit

coverage and should not be read in a way that negates the Policy’s other insuring

clauses. See Sagar Megh Corp. v. United National Ins. Co., 999 F. Supp.2d 1018,

1025 (N.D. Ill) (“An insurance policy and its endorsements are read together to

ascertain the meaning of an insurance contract”) (citing Mank v West American Ins.

Co., 249 Ill.App.3d 827 (Ill. App. Ct. 1983)). Despite the fact that the Special

Endorsement states that it controls in the event of a conflict, Bank of America notes

that the Special Endorsement is intended to expand coverage, not limit it.

According to Bank of America, “when a special endorsement removes other coverage

it states such. Here it does not.” (Dkt. 113, 14). Bank of America additionally cites

to the testimony of Mr. Malato, who negotiated the Policy on behalf of LaSalle

Bank. Mr. Malato testified that he did not intend for the Special Endorsement to

modify other parts of the Policy and instead it was “supposed to be additional

coverage, not limiting in anyway.” (Dkt. 113, 14). The record supports Mr. Malato’s

testimony that LaSalle Bank requested the Special Endorsement prior to closing to

further ensure the Mortgage would be protected by the Policy. (Dkt. 102 ¶¶ 36-37).

       The Court is unpersuaded by Chicago Title’s arguments and agrees with

Bank of America’s reading of the Policy. The Court is particularly persuaded by the



                                         13
    Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 14 of 24 PageID #:3628




fact that the Purchase Agreement and Development Agreement are listed in

Schedule B, Part II, and not Schedule B, Part I. Additionally, the ALTA 9

Endorsement clearly provides coverage for the Home Depot lien. 6                    Finally, the

Court concurs that the Special Endorsement expands coverage under the Policy; it

does not serve to limit the other Policy provisions. There is no indication, other than

Chicago Title’s arguments, in the text of the Policy or in the record that the Special

Endorsement was an attempt to limit coverage. In fact, the evidence presented

establishes the opposite. (Dkt. 113, 13-14). The text of the Policy covers the SSA Tax

Reimbursement Obligation.

        Having determined that the Policy provides coverage, the Court next turns to

Chicago Title’s arguments under the known loss doctrine and Exclusion 3(a).

2. The Known Loss Doctrine

        Illinois courts repeatedly state that “insurance is based on contingent risks.”

Allianz Ins. Co. v. Guidant Corp., 355 Ill.App.3d 721, 734 (2005). The “known loss

doctrine” allows insurers to defeat claims relating to any undisclosed losses that

were already realized at the policy’s inception. Central Mut. Ins. Co. v. Useong

Intern., Ltd., 394 F.Supp.2d 1043 (N.D. Ill. 2005). When the insured knows or has

reason to know when it purchases an insurance policy that there is a substantial

probability that it will suffer or has already suffered a loss, the risk ceases to be

contingent and becomes an uninsurable “known loss.” Id. (citing Outboard Marine

Corp. v. Liberty Mutual Ins. Co., 154 Ill.2d 90, 103 (1992)). The Illinois Supreme

6Chicago Title fails to address Bank of America’s arguments that coverage is provided in the ALTA 9
Endorsement. So while the Court is persuaded the ALTA 9 Endorsement provides an additional
basis to find coverage is required, Chicago Title has waived any argument to the contrary.

                                                14
    Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 15 of 24 PageID #:3629




Court has stated that the known loss doctrine may be invoked if the insured “knew

or had reason to know…that there was a substantial probability that loss or

liability would ensue due to the [conduct] for which it is seeking coverage.” Id. “The

purpose of the known loss doctrine is to prevent the insured from obtaining

insurance on a loss that has already occurred or is certain to occur in the future,

without the knowledge of the insurer.” Sagar Megh Cor. v. United National Ins. Co.,

999 F.Supp.2d 1018, 1025-26 (N.D. Ill. 2013). “There is no bright-line test to

determine whether and at what point in time the insured knew or had reason to

know of the substantial probability of the loss at issue. The extent of the insured’s

knowledge of the loss must be determined on a case-by-case basis.” Outboard

Marine Corp., 154 Ill.2d at 104. It is the insurer’s burden to show that a known loss

exists. Central Mut. v. Useong, 394 F.Supp.2d at 1050.

        Chicago Title argues that Bank of America’s loss is uninsurable under the

known loss doctrine because LaSalle Bank knew or had reason to know that Home

Depot’s lien rights would cause a loss in the event of foreclosure. In support of this

assertion, Chicago Title notes that when LaSalle Bank purchased the Policy, it had

agreed to record the Home Depot Agreements before the Mortgage. 7 (Dkt. 102 ¶¶

47, 48, 58, 73). Thus, according to Chicago Title, LaSalle Bank knew of the potential

loss, which shifted the risk from a contingent one to a risk of which LaSalle Bank

knew or should have known. (Dkt. 104, 8).


7 In support, Chicago Title cites to the Illinois Appellate Court opinion which held that “LaSalle
Bank had actual knowledge of the documents containing Home Depots tax reimbursement and lien
rights before it recorded its mortgage, because the purchase and development agreements were part
of the closing documents.” Bank of America, N.A. v. Cannonball LLC, 2014 Il App (2d) 130858, ¶ 31.

                                               15
    Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 16 of 24 PageID #:3630




        In response, Bank of America argues that, in order to trigger the known loss

doctrine, the insured must know at the time it purchased the policy that a specific

event will lead to liability, and that knowledge of a specific event itself is

insufficient to bar coverage. Outboard Marine Corp., 154 Ill.2d at 104-106; Zurich

Specialties London Ltd. v. Village of Bellwood, No. 07 C 2171, 2011 WL 248444, at

*12 (N.D. Ill. Jan. 26, 2011). Bank of America relies on Zurich Specialties London

Ltd. v. Village of Bellwood, where the insured engaged in illegal wiretapping

beginning in 1994. 2011 WL 248444, at *12. As early as 2000, the Village was on

notice that the wiretapping may be unlawful and notified its insurer. Id. In 2001, an

individual sued the Village. Id. The insurers argued that the known loss doctrine

precluded coverage because the Village knew of the illegal wiretapping several

years before the inception of the policies. Id. The court disagreed, stating “mere

knowledge of the [illegal wiretapping], however, does not clearly establish that the

insured knew of a substantial probability of loss [at the inception of the policy]. The

issue is not whether the insured knew of the taping but rather whether they knew

or had reason to know that a probable loss would occur due to the taping.” Id.

(citing Outboard Marine Corp., 154 Ill.2d at 104-106); see also Spearman Indus.,

Inc. v. St. Paul Fire and Marine Ins. Co., 138 F.Supp.2d 1088, 1100 (N.D. Ill. 2001)

(declining to apply the known loss doctrine because, although the insured’s roof

suffered preexisting wear and tear, the insured could not have known when it

bought the policy that a storm would damage its roof several months later). 8


8 The known loss doctrine “applies only where the insured is aware of a threat of loss so immediate
that it might be stated that the loss was already in progress and such was known at the time of

                                                16
 Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 17 of 24 PageID #:3631




       Bank of America asserts that the same reasoning applies here. It claims that

at the time LaSalle Bank purchased the Policy, “everyone involved hoped and

expected that the development would be a success. Failure of the project, and the

need for Bank of America to file a foreclosure action was not on the horizon.” (Dkt.

113, 10). Bank of America claims that at the time it purchased the Policy, the risk of

loss was too remote to trigger the known loss doctrine, and that LaSalle Bank’s

knowledge of the Home Depot lien rights is insufficient to trigger the known loss

doctrine under Zurich. Chicago Title counters that “[w]hile the financial loss was

realized when Bank of America sold the Property, the actual loss began at Closing

when the value of the Mortgaged Property was diminished by the recording of the

encumbrance ahead of the Mortgage.” (Dkt. 115, 3).

       Although LaSalle Bank knew of the encumbrance on the property and knew

that the encumbrance would be recorded before the Mortgage, the loss and

corresponding need for coverage would not occur until the Property was sold at a

foreclosure sale. At the inception of the Policy, this loss was too speculative to

trigger the known loss doctrine. 9 Accordingly, the Court finds the known loss

doctrine does not apply.




application or issuance of the policy.” 3 Eric Mills Holmes, Holmes’s Appleman on Insurance 2d 16.4
at 290 (1998).
9 Chicago Title’s arguments under the known loss doctrine fail for an additional reason. Even if

Chicago Title is correct, and the SSA Tax Reimbursement Obligation constitutes a known loss,
NNNT knew of this loss when it issued the Policy. “The purpose of the known loss doctrine is to
prevent the insured from obtaining insurance on a loss that has already occurred or is certain to
occur in the future, without the knowledge of the insurer.” Sagar Megh Corp. v. United National Ins.
Co., 999 F.Supp.2d 1018, 1025-26 (N.D. Ill. 2013). As discussed below, the record suggests that
NNNT had knowledge of the Home Depot Lien rights, as the Memoranda of the Purchase Agreement
and Development Agreement were listed on Schedule B of the Policy NNNT issued. The purpose of

                                                17
 Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 18 of 24 PageID #:3632




3. Exclusion 3(a)

       The text of the Policy provides several exclusions from coverage. The only

relevant exclusion for the instate case is Exclusion 3(a), which provides that

Chicago Title need not pay for any claims for damage that rise out of encumbrances

“created, suffered, assumed or agreed to by the insured claimant.” (Dkt. 102 ¶ 8).

The “created or suffered” exclusion “is a standard one in title insurance contracts,

and it is apparently ‘[o]ne of the most litigated’ clauses in the field.” Home Federal

Sav. Bank v. Ticor Title Ins. Co., 695 F.3d 725, 732 (7th Cir. 2012) (citing Palomar,

Title Insurance Law, § 6:10) (applying Indiana law). In Illinois, “[t]he burden is on

the insurer to establish that a policy exclusion applies,” and “[e]xclusion provisions

that limit or exclude coverage must be construed liberally in favor of the insured

and strictly against the insurer.” Czapski v. Maher, 2011 IL App (1st) 100948, ¶ 17.

       Chicago Title argues that Exclusion 3(a) applies because LaSalle Bank

“created, suffered, assumed or agreed to” the SSA Tax Reimbursement Obligation

when it knew that the covenant running with the land existed 10 and consented to

recording the Home Depot Agreements before its Mortgage. Chicago Title also

argues that LaSalle Bank had actual knowledge of, yet failed to disclose to NNNT,

the Purchase Agreement and lien rights, thus acting inequitably. Bank of America

provides several arguments in response: 1) Exclusion 3(a) is limited to intentional



the known loss doctrine would be thwarted if Chicago Title could avoid coverage for a claim it
actually knew about.
10 As described above, the Illinois Appellate Court determined that LaSalle Bank had actual

knowledge of the documents creating the covenant running with the land because those documents
were part of the closing documents. Bank of America, N.A. v. Cannonball LLC, 2014 Il App (2d)
130858, ¶ 31.

                                             18
 Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 19 of 24 PageID #:3633




or wrongful acts, and there is no evidence of intentional or wrongful acts here, 2)

Exclusion 3(a) cannot apply because NNNT knew of the SSA Tax Reimbursement

Obligation, and 3) Exclusion 3(a) requires an express or implied agreement, neither

of which is present here.

      In summarizing the majority approach on this exclusion, the Seventh Circuit

stated, “the ‘created or suffered’ language is intended to protect the insurer from

liability for maters caused by the insured’s own misconduct, breach of duty, or

otherwise inequitable dealings.” Home Federal Sav. Bank, 695 F.3d at 732-33

(compiling cases). The Seventh Circuit further noted:

      The cases discussing the applicability of the ‘created or suffered’
      exclusion generally have stated that the insurer can escape liability
      only if it is established that the defect, lien or encumbrance resulted
      from some intentional misconduct or inequitable dealings by the
      insured or the insured either expressly or impliedly assumed or agreed
      to the defects or encumbrances in the course of purchasing the
      property involved. The courts have not permitted the insurer to avoid
      liability if the insured was innocent of any conduct causing the loss or
      was simply negligent in bringing about the loss.

Id. (quoting Brown v. St Paul Title Ins. Co., 634 F.2d 1103, 1107-08 n.8 (8th Cir.

1980) (applying Missouri law)); see also Shamrock Bank of Florida v. First American

Title Ins. Co., No. 13 C 92, 2014 WL 1304694, at * 14 (S.D. Ill. Mar. 28, 2014)

(applying Illinois law and relying on Home Federal Sav. Bank, 695 F.3d at 732-33).

      Despite this description from the Seventh Circuit, Chicago Title relies on the

First Circuit case of American Title Ins. Co v. Lane Powell PC, 764 F.3d 114 (1st

Cir. 2014). Unlike the Seventh Circuit, Lane Powell does not require that the

insured engage in misconduct or inequitable dealings. Id. at 122. That case held



                                         19
     Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 20 of 24 PageID #:3634




that Exclusion 3(a) applied because the insured’s employees testified and “candidly

admitted that they were well aware that Lane Powell’s mortgage would be junior to

the [other] mortgages.” Id. This Court declines to follow this out-of-circuit reasoning

and follows the Seventh Circuit’s guidance on the exclusionary language. Further,

even if this Court followed Lane Powell, that case is largely distinguishable. The

insureds in Lane Powell admitted that their mortgage was junior to other

mortgages. Id. In contrast, the insureds in this case repeatedly maintained that

their Mortgage was superior to Home Depot’s lien, only consented to the recording

order on the assumption that the superiority of their Mortgage was memorialized in

the Payment and Priority Agreement, and sought a Special Endorsement stating

that their Mortgage was superior to any lien rights. (Dkt. 102 ¶¶ 37, 42, 47-48, 55-

58, 73; Dkt. 94 ¶ 11). Despite the fact that LaSalle Bank had actual knowledge of

the encumbrance, the record demonstrates that the insureds repeatedly asserted

their Mortgage’s superiority—a situation quite different from Lane Powell.

         Chicago Title claims that it has demonstrated intentional misconduct and

inequitable dealings on the part of LaSalle Bank. (Dkt. 104, 8-9). According to

Chicago Title, NNNT never received the Purchase Agreement prior to issuing the

insurance policy because LaSalle Bank withheld these documents. 11 (Id.; Dkt. 102 ¶

46). It is therefore “inequitable for LaSalle Bank to claim coverage for an

encumbrance of which it knew and failed to disclose.” (Dkt. 115, 8). Bank of America

points out that NNNT listed the Memoranda of the Purchase Agreement and


11NNNT also notes that it could not have discovered the Home Depot lien rights by searching the
record “because the encumbrance did not exist prior to Closing.” (Dkt. 115, 10-11).

                                              20
 Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 21 of 24 PageID #:3635




Development Agreement on Schedule B of the Policy. In fact, Schedule B, Part II of

the Policy includes the following underlined language after listing the Memoranda

of the Purchase Agreement and the Development Agreement: “Note: Contains a

provision to create a lien on the land.” (Dkt. 110, 7) (emphasis in original). Thus,

Bank of America argues, NNNT had constructive notice of the agreements and the

fact that they resulted in liens. (Dkt. 94 ¶ 22). The Court agrees with Bank of

America. It is not credible for NNNT to list documents in an insurance Policy it

issued, and then claim it was unaware of the contents of those documents. On the

contrary, NNNT must be deemed to have knowledge of documents it listed in its

own policy. Ultimately, the record does not support Chicago Title’s arguments; there

is no evidence of intentional misconduct or inequitable conduct by LaSalle Bank

here.

        Finally, Chicago Title argues that LaSalle Bank assumed or agreed to the

encumbrance because it knew that the encumbrance would run with the land and

allowed the encumbrance to be recorded before the Mortgage. Bank of America

provides a suite of arguments in response: it neither expressly nor impliedly agreed

to the encumbrance; any agreement to create an encumbrance must comply with

the statute of frauds; there was no meeting of the minds to create an encumbrance

that runs with the land as evidenced by Mr. Malato’s repeated statements that the

Mortgage would be superior to any liens; agreeing to the order of recordation was

conditioned on the Payment and Priority Agreement; and Chicago Title has not




                                        21
 Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 22 of 24 PageID #:3636




demonstrated    an   implied   agreement.     Of   course,   Chicago   Title   provides

counterarguments to each of these points.

      However, the Court need not reach these arguments. The record does not

support the assertion that LaSalle Bank expressly or impliedly agreed to the

encumbrance. And as noted above, the majority of courts require some level of

culpable conduct on the part of the insured. “[C]ourts have not permitted the

insurer to avoid liability if the insured was innocent of any conduct causing the loss

or was simply negligent in bringing about the loss.” Home Federal Sav. Bank, 695

F.3d at 732-33. Such is the case here. The record at most indicates that LaSalle

Bank may have been negligent in its dealing with Home Depot and the recording

order. Chicago Title has not carried its burden of showing that the Exclusion

applies.

4. Reformation

      In the event the Court disagrees with Chicago Title’s arguments and holds

that the Policy provides coverage, Chicago Title asks the Court to reform the Policy.

(Dkt. 104, 13). Chicago Title claims that if the Policy insures the loss caused by the

encumbrance, that coverage is the result of a mutual mistake. In support, Chicago

Title relies on the same arguments regarding coverage under Schedule B, Part II

and the Special Endorsement. Namely, that Schedule B, Part II excepts coverage

and that the Special Endorsement controls, limits coverage, and represents the

coverage “bargained for” by the parties. (Dkt. 115, 13-14). Bank of America counters

with the familiar arguments: the primary insuring clause, Schedule B, Part II, and



                                         22
 Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 23 of 24 PageID #:3637




the ALTA 9 Endorsement provide coverage; LaSalle Bank intended for these

provisions to provide coverage; and Mr. Malato repeatedly expressed his

understanding that the Mortgage would take priority over any liens and sought a

Special Endorsement to that effect. (Dkt. 111, 14-15).

      “[I]nsurance policies may be reformed for the same reasons as any other

written contract.” Board of Trustees of U. of Ill. v. Ins. Corp. of Ireland, Ltd., 969

F.2d 329, 332 (7th Cir. 1992) (applying Illinois law). Under Illinois law, a contract

may be reformed when the requesting party demonstrates by clear and convincing

evidence that the document contains a provision that was not agreed upon and is

the result of a mutual mistake of fact. Wheeler-Dealer, Ltd. v. Christ, 379 Ill.App.3d

864, 869 (2008). The purpose of reformation is to change a written instrument by

inserting some omitted provision or deleting an existing provision so the document

conforms to the original agreement between the parties. Id. (citing Schaffner v. 514

West Grant Place Condominium Ass’n, 324 Ill.App.3d 1033, 1044 (2001)). “The

mistake must be one of fact, not of law, and it must be mutual and common to both

parties.” Wheeler-Dealer, 379 Ill.App.3d at 869 (citing Sheldon v. Colonial Carbon

Co., 116 Ill.App.3d 797, 800 (1983)). “The mutual v. unilateral mistake distinction is

an important one in a reformation analysis, as courts have been ‘reluctant to allow

a party to avoid a contract on the ground of [unilateral] mistake, even as to a basic

assumption, if the mistake was not shared by the other party.’” Anco v. ACCO

Brands USA LLC, No. 10 C 4275, 2012 WL 774945, at *4 (N.D. Ill. Mar. 7, 2012)




                                         23
 Case: 1:17-cv-00407 Document #: 122 Filed: 04/17/20 Page 24 of 24 PageID #:3638




(citing Young v. Verizon’s Bell Atl, Cash Balan Plan, 667 F.Supp.2d 850, 894 (N.D.

Ill. 2009), aff’d 615 F.2d 808 (7th Cir. 2010)).

      Chicago Title has not demonstrated by clear and convincing evidence that a

variance exists between the parties’ original agreement and the writing of the

Policy. See Briarcliffe Lakeside Townhouse Owners Ass’n v. Wheaton, 170 Ill.App.3d

244, 251 (1988). Given Mr. Malato’s testimony, the various emails, and the text of

the policy, the record indicates that at most Chicago Title has demonstrated that it

made a mistake, and a unilateral mistake is not a ground for avoiding the contract.

Praxair, Inc. v. Hinshaw & Culbertson, 235 F.3d 1028, 1034-35 (7th Cir. 2000). The

Court will not reform the Policy.

                                    CONCLUSION

      For the reasons stated above, Bank of America’s motion for summary

judgment [92] is granted and Chicago Title’s motion for summary judgment [103 &

104] is denied.


                                              E N T E R:


Dated: April 17, 2020

                                              MARY M. ROWLAND
                                              United States District Judge




                                            24
